UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7707



GEORGE RANDOLPH SUTTON, JR.,

                                              Plaintiff - Appellant,

          versus


J. MEMMELAAR, Lieutenant, SBI Drug Detective;
MIKE K. HORSTMAN, SBI Drug Detective; JERRY
MOZINGO, IRS State Official; C. B. VICKORY,
District Attorney,

                                           Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (CA-05-257-BO)


Submitted: May 16, 2006                          Decided: May 19, 2006


Before WILLIAMS, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


George Randolph Sutton, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          George Sutton, Jr. appeals the district court’s order

dismissing his 42 U.S.C. § 1983 (2000) complaint and denying his

subsequent motion for reconsideration. We have reviewed the record

and find no reversible error.   Accordingly, we affirm both orders

for the reasons stated by the district court.       See Sutton v.

Memmelaar, No. 5:05-CT-257-BO (W.D.N.C. Sept. 22, 2005); Sutton v.

Memmelaar, No. 5:05-CT-257-BO (W.D.N.C. June 9, 2005). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                          AFFIRMED




                                - 2 -